764 N.W.2d 264 (2009)
Helen SMITH and Duane Montgomery, Plaintiffs-Appellants,
v.
RIVERFRONT CONDOMINIUM ASSOCIATION, Habitat Company of Michigan, L.L.C., Ram Development Company of Michigan, Ram Commercial Group, Stockholder of Ram Development Company of Michigan, Creditors of Ram Development Company of Michigan, Boulevard & Trumbull Towing, Riverfront Apartment 100, Riverfront Condominium 200 L, Signature Grille, Lamont Title Corporation, *265 First American Title Insurance Company, Riverfront Condominium 300 L, Peter Cummings, Peter Cummings & Associates, Ram Development Company, TKL Detroit Associates, L.L.C., TKL Detroit Associates, Ltd., TKL Detroit Associates 1, Taub-Co Management, Inc., A. Alfred Taubman, Taubman Company, Inc., Village Green Management, and Estate of Max Fisher, Defendants-Appellees, and
Amous, L.L.C., Riverfront Associates No. 1, L.L.C., Riverfront Associates No. 2, L.L.C., Riverfront Associates No. 3, L.L.C., Riverfront Associates No. 4, L.L.C., Miles Jaffe, Richard P. Kughn, JRHW5 Corporation, Riverfront East, L.L.C., MMF Associates, Habitat Company, L.L.C., William Sherman, Mary Davis Fisher, Phillip William Fisher, Jane Fisher Sherman, Marjorie F. Aronow, Julie Fisher Cumings, Empirian Property Management, Woodward Realty Advisors, and David Robert Nelson, Defendants.
Docket No. 138136. COA No. 281245.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the January 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.